Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 22, 2015

The Court of Appeals hereby passes the following order:

A16A0082. ROBERT WASHINGTON v. THE STATE.

      Robert Washington was convicted of two counts of aggravated battery,
possession of a firearm during the commission of a crime and possession of a firearm
by a convicted felon. Washington appealed his convictions, arguing that the trial
court improperly sentenced him under OCGA § 17-10-7 (c), and this Court affirmed
the judgment of the trial court. See Washington v. State, 311 Ga. App. 518 (716 SE2d
576) (2011). Washington then filed a “Motion in Arrest, To Stay the Judgment to
Correct a Void Judgment and Sentence,” in which he challenged the sufficiency of
the evidence. The trial court denied the motion, and we dismissed Washington’s
direct appeal, finding that Washington failed to raise a valid void sentence argument.
See Case No. A13A0566 (Nov. 30, 2012). In 2015, Washington filed a “Petition for
Coram Nobis” once again challenging his convictions and sentence. The trial court
dismissed the petition, and Washington filed this direct appeal. We, however, lack
jurisdiction.
      A writ of error coram nobis “is the ancestor of the current extraordinary motion
for new trial.” Crews v. State, 175 Ga. App. 300, 301 (333 SE2d 176) (1985). In
substance, therefore, the petition is an extraordinary motion for new trial. And under
OCGA § 5-6-35 (a) (7), appeals from the denial or dismissal of an extraordinary
motion for new trial must comply with the discretionary appeal procedure.
Washington’s failure to comply with the necessary procedure deprives us of
jurisdiction over his appeal, which is hereby DISMISSED. See Crews, supra.
Court of Appeals of the State of Georgia
                                     09/22/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.